Citation Nr: 1445734	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-11 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 20 percent (from November 1, 2006) for prostate cancer, status post brachytherapy.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife, and H.F.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1967 to July 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2012, a Travel Board hearing was held before the undersigned, and a transcript of the hearing is associated with the record.  In October 2013, the case was remanded for additional development.

The Veteran had also initiated appeals of the denial of special monthly compensation (SMC) based on the need for aid and attendance (A & A) or on housebound status, and the denial of service connection for spinal cord injury at C5 with quadriplegia.  In October 2013, the Board dismissed the SMC issue in light of the Veteran's withdrawal of his appeal of that matter, and a March 2014 rating decision granted service connection for spinal cord injury at C5 with quadriplegia.  Consequently, those matters are not before the Board.


FINDING OF FACT

In an October 2014 written statement, prior to the promulgation of a decision in the appeal in the matter, the Veteran's representative (on the Veteran's behalf) indicated that the Veteran wished to withdraw his appeal seeking a rating in excess of 20 percent (from November 1, 2006) for prostate cancer, status post brachytherapy.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the matter of a rating in excess of 20 percent (from November 1, 2006) for prostate cancer, status post brachytherapy; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In an October 2014 written statement, the Veteran's representative (on the Veteran's behalf) indicated that the Veteran wished to withdraw his appeal seeking a rating in excess of 20 percent (from November 1, 2006) for prostate cancer, status post brachytherapy.  There remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal in the matter must be dismissed.


ORDER

The appeal seeking a rating in excess of 20 percent (from November 1, 2006) for prostate cancer, status post brachytherapy, is dismissed.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


